Citation Nr: 1700727	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  12-17 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating higher than 10 percent for tonsillitis/pharyngitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to February 1959.

This appeal to the Board of Veteran's Appeals (Board/BVA) is from a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that increased the rating for the Veteran's tonsillitis/pharyngitis from 0 percent, i.e., noncompensable, to 10 percent effective November 16, 2010, the date of receipt of his claim for a higher rating for this service-connected disability.

In support of this claim (also another that he had appealed for an earlier effective date for this higher rating), the Veteran testified at a videoconference hearing in August 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding is of record.

In October 2013 the Board denied the earlier-effective-date claim, but instead remanded this claim (also a claim for service connection for tinnitus) for additional development and consideration.  The remand of the tinnitus claim was to provide the Veteran a Statement of the Case (SOC) concerning this claim and opportunity, in response, to file a Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to "perfect" his appeal of this additional claim to the Board.  See 38 C.F.R. § 20.200, etc.  See also Manlincon v. West, 12 Vet. App. 238 (1999).  The RO provided him this SOC in February 2015, and he responded by submitting the required Substantive Appeal (VA Form 9) in March 2015.  On the VA Form 9 he indicated he wanted a hearing concerning this other claim, and the hearing eventually was scheduled for in September 2015.  However, according to a Decision Review Officer (DRO) Conference Report filed that month, the hearing was cancelled and the Veteran, instead, given an additional 30 days to submit medical evidence showing a diagnosis of tinnitus and aggravation of his tonsillitis/pharyngitis (the latter apparently to show entitlement to a higher rating).  

A subsequent January 2016 Statement in Support of Claim (on VA Form 21-4138) reiterates cancellation of the formal hearing - and election, instead, to have an informal hearing - also that a VA compensation examination was to be scheduled to evaluate the tonsillitis and for comment on the tinnitus in light of medical progress notes [dated in September 2015 from the local San Juan VA Medical Center (VAMC)] showing the Veteran had presented with complaints of this condition.  A January 2016 DRO Conference Report and deferred rating reiterate this chain of events.  As concerning the claim for tinnitus, the Veteran had the VA compensation examination (audio) in April 2016, including to determine whether the tinnitus was associated with (i.e., secondary to) already service-connected bilateral hearing loss.  An August 2016 decision since issued granted the claim of entitlement to service connection for tinnitus and assigned a 10 percent rating for it retroactively effective from April 11, 2016.  This is the highest possible schedular rating for this disease, and he has not alleged entitlement to even greater compensation for it on an extra-schedular basis under the special provisions of 38 C.F.R. § 3.321(b)(1).  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), citing 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  He also has not appealed for an earlier effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).  So the Board need not further address this claim.

As concerning the lone remaining claim for a rating higher than 10 percent for the tonsillitis/pharyngitis, the Board is satisfied there has been compliance, certainly the acceptable substantial compliance, with the remand directives for this claim - including in terms of having the Veteran reexamined to reassess the severity of this service-connected disability.  He had an examination most recently in 2016, and the findings, especially when considered along with the other evidence in the file, provide the information needed to address the applicable rating criteria.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected tonsillitis/pharyngitis is manifested by hoarseness; however, the evidence of record weighs against finding that he has thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy. 


CONCLUSION OF LAW

The criteria are not met for a disability rating higher than 10 percent for the tonsillitis/pharyngitis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code (Code) 6599-6516 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

As concerning this claim, VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Whether an Even Higher Rating is Warranted

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  The evaluation of the same disability under various diagnoses, however, known as "pyramiding", is to be avoided.  38 C.F.R. § 4.14.

Where service connection already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings showing a change in the severity of symptoms during the course of the rating period on appeal, the Board must "stage" the rating to compensate the Veteran for this variance.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's service-connected tonsillitis/pharyngitis has been rated as 10-percent disabling throughout the period on appeal under Diagnostic Code (DC) 6599-6516.  See 38 C.F.R. § 4.97.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  


The Veteran contends he is entitled to an even higher rating for this disability, meaning even higher than the 10 percent he received in the rating decision at issue he appealed.  According to DC 6516, for a 10 percent rating there must be evidence of hoarseness, with inflammation of cords or mucous membrane.  For the higher 30 percent rating there must be evidence of hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  Id.

Turning to the evidence of record, a February 2011 VA examination report noted a diagnosis of "chronic pharyngitis with atrophic tonsils."  The VA examiner listed tonsillitis/pharyngitis as a "problem associated with the diagnosis."  The Veteran was noted to be unemployed, and the examiner concluded there were no effects of the problem on the Veteran's usual daily activities.  The examiner noted the Veteran's complaints of chronic soreness of the throat and that he "frequently expels little exudates, fetid, masses ('balls') from the tonsils."  The Veteran's use of lozenges and "prescription gargles" were also noted.  The Veteran was noted to have a history of neoplasm, namely, he underwent a right selective neck dissection in May 2005 to remove metastatic squamous cell carcinoma.  As well, the examiner discussed a small, non-tender mass on the Veteran's neck near some post-surgical scars and indicated this was an incidental finding that was not related to the Veteran's claimed condition.  (The Board notes that the Veteran was separately service-connected in a September 2016 rating decision for a malignant neoplasm of the neck, claimed as throat cancer, as well as an associated scar.)

In his August 2013 hearing testimony, the Veteran talked about how his voice is often scratchy or "raspy," and he reported experiencing hoarseness in his voice.  He said he often loses his voice entirely, that he has polyps, and that he has had neck surgery - although he acknowledged being uncertain of whether it was because of his service-connected disability.  He also referred to inflammation of his vocal cords and alleged that his then most recent VA compensation examination was inadequate, just cursory, since he was not physically examined only, instead, talked to.


Following the Board's October 2013 remand of this claim, however, the Veteran underwent another VA examination in May 2014.  He was observed to have diagnoses of a benign or malignant neoplasm of sinus, nose, throat, larynx or pharynx, with a date of diagnosis of February 2005.  He was also noted to have a diagnosis of chronic tonsillitis with a date of diagnosis of June 2002.  He stated he has had recurrent infections since he was in the military service.  The examination report also noted he underwent right modified neck dissection surgery in April 2005 for a malignant neoplasm.  He experienced dry mouth and right neck pain as residual complications due to his neoplasm and its treatment.  However, the examination report noted that he did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to any condition listed in the diagnosis section.  A laryngeal endoscopy revealed no tumor and mild posterior laryngeal edema.  Further, the examination report noted a March 2005 biopsy of the nasopharynx/pharynx/pyriform sinuses that revealed a benign lymphoid hyperplasia.  The VA examiner concluded that the Veteran's sinus, nose, throat, larynx or pharynx conditions did not impact his ability to work.

The Veteran's electronic (i.e., paperless) claims file also includes a June 2014 letter from a private doctor, J.D.T.R., who indicated the Veteran had been receiving treatment in his office since March 2014 due to problems with allergic rhinitis unspecified, chronic sinusitis unspecified, chronic tonsillitis unspecified, chronic pharyngitis unspecified, and labyrinthitis unspecified, with peripheral vertigo unspecified.  The Veteran had presented with a left-sided deviation of the septum, and he had developed dysphasia and dysphonia in his vocal cords.  The private doctor noted that medical records for the Veteran showed he was treated various times by an ENT (ear, nose and throat) clinic after having developed chronic pharyngitis with atrophic tonsils.  In addition, the examiner stated "there is a hardening of the vocal cord nodules, polyps, submucosa infiltration or pre-malignant changes on biopsy."  The private doctor further stated that, with the chronic laryngitis, the Veteran developed problems with his speech.


A January 2015 VA examination noted a diagnosis of pharyngitis/tonsillitis.  The report noted the Veteran continued to have pharyngitis which was intensified by gastroesophageal reflux, constant use of anti-inflammatory medication for lumbar spine problems, and residual effects of radiation therapy.  The Veteran stated he had three to four episodes of tonsillitis per year.  The examination report noted an April 2014 computed tomography (CT) scan of the sinuses which revealed the Veteran had chronic sinus disease and a mild deviated nasal septum.  A nasal endoscopy conducted in January 2015 revealed the Veteran had septal deviation and no polyps.  A laryngeal endoscopy also conducted in January 2015 revealed the Veteran had edema of the vocal cords with good mobility.  The VA examiner concluded that the Veteran's condition impacted his ability to work.  The examiner noted the Veteran was able to carry out his duties but required constant medication.  The Veteran's pharyngitis has not improved.  Further, the VA examiner stated that the Veteran had a dysphonic voice from edema of the cords caused by reflux.

In April 2016, the Veteran underwent yet another VA examination where he was noted to have chronic pharyngitis and a history of recurrent infections since his military service.  He also underwent a right modified neck dissection with postoperative radiation.  The Veteran was found to have chronic laryngitis with the associated symptom of inflammation of the mucous membrane.  The examiner noted that the Veteran did not have a laryngectomy, laryngeal stenosis, any injury to the pharynx, vocal cord paralysis, or complete organic aphonia.  The Veteran had incomplete organic aphonia, with symptoms of constant hoarseness and inflammation of the mucous membrane.  The Veteran also experienced dysphagia post radiation following his April 2005 surgery to remove a malignant tumor from his neck.  A February 2016 CT scan revealed no gross masses or abnormal lymph nodes by size.  The Veteran was found to have asymmetric piriform sinuses, severe atherosclerotic disease, emphysema, inhomogeneous thyroid, cervical lymph nodes, a chronic sinus disease and deviated nasal septum, destructive changes involving the left mandibular condyle, and severe cervical degenerative changes.  The VA examiner concluded that the Veteran's sinus, nose, throat, larynx or pharynx condition did not impact his ability to work.  The Veteran was noted to have constant throat irritation and moderate gastroesophageal reflux.

An August 2016 VA examination noted the Veteran was diagnosed with pharyngitis.  The Veteran complained of constantly having a sore throat and having trouble swallowing.  The Veteran reported having six to eight infections to his tonsils in the last year.  The Veteran stated his glands get sore and tender, and he loses his voice and has trouble speaking.  The Veteran was noted to have chronic laryngitis, with associated symptoms that included hoarseness, difficulty swallowing, sore throat, dry mouth, and a weak voice in which the Veteran frequently cannot talk above a whisper.  The Veteran has not had a laryngectomy, and he did not have laryngeal stenosis, including residuals of laryngeal trauma.  The Veteran did not have either complete or incomplete organic aphonia, vocal cord paralysis or any other pharyngeal or laryngeal conditions.  The VA examiner stated the Veteran was unable to work when employment called for using a telephone, or being able to communicate with others above a whisper.

Based on this collective body of evidence, the Board finds that, during the entire period on appeal, the Veteran's service-connected tonsillitis/pharyngitis has not warranted a rating exceeding 10 percent.  Despite reports by the June 2014 private doctor stating "there is a hardening of the vocal cord nodules, polyps, submucosa infiltration or pre-malignant changes on biopsy," the medical evidence in the record, particularly the reports of VA examinations subsequent to that June 2014 letter, do not show the Veteran experienced thickening or nodules of the cords, polyps or submucous infiltration.  The evidence also does not show any 
pre-malignant changes on biopsy.  Thus, there is no basis on which a higher rating may be assigned.  The symptoms and related functional impairment the Veteran describes in his own reports do not satisfy the schedular criteria for a rating for the tonsillitis/pharyngitis exceeding 10 percent.  Accordingly, the Board finds that the preponderance of the evidence is against this claim.

The Board has considered the Veteran's lay statements that his disability is worse than currently evaluated.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's tonsillitis/pharyngitis has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

It is also important to keep in mind that the Veteran is receiving compensation for other service-connected disabilities - including for the malignant neoplasm of his neck (claimed as throat cancer), the consequent post-surgical scar, and secondary major depressive disorder.  Notably, the major depressive disorder is now rated as 
70-percent disabling, and the VA compensation examiners were able to differentiate the extent of symptoms attributable to the underlying malignant neoplasm and consequent surgical scar from those, instead, owing to the tonsillitis/pharyngitis.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

A total disability rating based on individual unemployability (TDIU) is an element of an increased-rating claim if the disability for which the Veteran is requesting a higher rating also renders him incapable of obtaining or maintaining employment that could be considered substantially gainful versus just marginal in comparison.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, though, the Veteran has not made any contentions that he is unemployable due to his service-connected tonsillitis/pharyngitis disability, and there is no such indication in the other evidence in the file.  In May 2016 he filed a claim for a TDIU that subsequently was denied in a September 2016 rating decision.  But, notably, in his application for increased compensation based on unemployability (VA Form 21-8940), he specifically stated that he was claiming entitlement to a TDIU because of "sinus problems," "head neck cancer," "mental health" and "diabetes."  He therefore referenced his other service-connected disabilities; no mention was made in his application of his service-connected tonsillitis/pharyngitis.  Therefore, further consideration of a TDIU is not warranted.

The Board additionally has considered whether referral for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is indicated, but finds that all identified symptoms and impairment associated with the Veteran's service-connected tonsillitis/pharyngitis disability are encompassed by the criteria for the schedular rating now assigned.  He has not alleged any impairment of function that is not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for consideration of an extra-schedular rating is not necessary.  Consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, the Board finds that entitlement to a disability rating higher than 10 percent for the Veteran's service-connected tonsillitis/pharyngitis is not warranted for the entire period on appeal.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been applied where appropriate.  However, as the preponderance of the evidence is against the claim, the doctrine to any greater extent is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The claim of entitlement to a rating higher than 10 percent for tonsillitis/pharyngitis is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


